Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of the receipt of Preliminary Amendment filed 14 April 2021.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 4/19/2021, the requirements 35 U.S.C. 119 (a)-(d) are met.
Furthermore, acknowledgment is made of applicant’s claim for priority as a national stage application under 35 U.S.C. 371. The requirements 35 U.S.C. 371 are met.
Furthermore, the instant Application claims benefit as a continuation of the prior application 16/445,991 under 35 U.S.C. 119e, 120, 121, 365(c) or 386(c). The requirements of 35 U.S.C. 120  and 37 CFR 1.78 are met to the extent defined in MPEP 201.08, and therefore the instant Application receives the benefit to the filing date of 3/1/2016.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muraki (U.S. 2013/0063521 A1).
Muraki discloses the following claimed limitations:
Regarding independent Claim 1, an ink-jet recording apparatus (10, §§0028-0030 and Figs. 1A, 2, 6A-B), comprising: 
a casing (14, 51) defining an internal space and including a top plate (89) in which an opening (94) is opened and which defines an upper end of the internal space (§§0028-0030, 0075-0076 and Fig. 6B); 
a recording head (37) arranged in the internal space, and configured to jet ink droplets (§§0038-0040 and Fig. 2); 
a carriage (38) which is movable in a scanning direction, and is arranged in the internal space, and on which the recording head is mounted (§§0038-0040 and Fig. 2), and
a dust-proof portion (71) arranged at least at a peripheral edge portion of the opening (§§0076-0083, 0099 and Figs. 4A-B, 5A-B, 6A-B).  
Regarding Claim 2, wherein the carriage is movable between a first end position and a second end position in the scanning direction (§0046 and Fig. 3), and 
wherein the dust-proof portion is arranged between the first end position and the second end position in the scanning direction (Fig. 6B).  
Regarding Claim 3, wherein the dust- proof portion is elongated in the scanning direction (Figs. 6B, 7).  
Regarding Claim 5, wherein the casing includes a lower casing (14) defining the internal space (§0030 and Fig. 1), and 
an upper casing (51) arranged above the lower casing (§0029 and Fig. 1A), and 
wherein the upper casing is movable to a first position at which the upper casing covers the lower casing from above (Figs. 4A-B), and 
a second position at which the upper casing is erect with respect to the lower casing, and exposes the internal space (Figs. 5A-B).  
Regarding Claim 6, wherein the lower casing includes the top plate defining the upper end of the internal space (§0075 and Fig. 6B).  
Regarding Claim 7, wherein the dust- proof portion is installed in the upper casing (§0085, Fig. 7).  
Regarding Claim 8, further comprising a scanner, wherein the upper casing is a casing of the scanner (§0029). 
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muraki (U.S. 2013/0063521 A1) in view of Lotz (U.S. Pat. 5,056,331).
Muraki discloses the following claimed limitations:
Regarding Claim 4, all limitations except wherein the dust-proof portion is a porous material. (although the dust-proof portion 71 of Muraki does comprise a porous material – the ink absorbing member 95).
Lotz discloses the following claimed limitations:
Regarding independent Claim 1, a dust-proof portion (31) is a porous material (Abstract, col. 6, lines 19-51 and Fig. 4).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the porous of Lotz into the dust-proof portion of Muraki to improve the fit of the dust-proof portion to the opening, and so to better protect the apparatus from dirt and dust.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                         



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853